05/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0439


                                      DA 19-0439
                                   _________________

THOMAS EMIL SLIWINSKI,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
STATE OF MONTANA, JAMES
SALMONSON, PAUL REES, CINDY
HINER, REGINALD MICHAEL, and
CONNIE WINNER,

              Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Thomas Emil Sliwinski, to all
counsel of record, and to the Honorable Ray J. Dayton, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 20 2020